        Case 2:04-cr-00473-PA Document 77 Filed 08/13/20 Page 1 of 2 Page ID #:310

                                                 COURT
                          UNITED STATES DISTRICT
                                             CALIFORNIA
                         CENTRAL DISTRICT OF

                                                    GENERAL e~T _ .....
                                 CRIMINAL MINUTES -
                                                      •- ~     Date
              ~ ~:   ~~~ ~~ ~ ~ ~~        1 J —  ~~
~~:Case ~No~,
                                                        I _ ~-
   Tit,~e~      United States v.



 Present: The I~onorable~ Gail J. Standish
                                                                        n/a
                 Earlene Carson
                                                              Court Reporter /Recorder
                  Deputy Clerk
                                                            Attorneys Present for Defendant:
        Attorneys Present for Government:
                                                                          n/a
                        n/a
                                                    ION -SUPERVISED
  Proceedings:         (IN CHAMBERS)ORDER OF DETENT
                       RELEASE ALLEGATION
                                                         nt to Federal Rule of Criminal Procedure
        The Court conducted a detention hearing pursua
                                                      ant's arrest for alleged violations)ofthe
  32.1(a)(6) and 18 U.S.C. § 3143(a) olio g Defend
                                                        ase.
  terms of Defendant's D probation / supervised rele
         The Court fnds that
                                                                            hing by clear and
         A.            Defendant has not carried his/her burden of establis
                                                          her proceedings as required if released
  convincing vid nce that Defendant will appear for furt
  [18 U.S.C. § 3142(b-c)]. This finding is based on:
                ❑      Lack of bail resources
                 ❑      Refusal to interview with Pretrial Services
                 D      No stable residence or employment
                                                                            n, parole, or release
                 D      Previous failure to appear or violations of probatio
                 ❑       Ties to foreign countries
                  O      Allegations in petition




                                                                                                    Page I ofZ
        Case 2:04-cr-00473-PA Document 77 Filed 08/13/20 Page 2 of 2 Page ID #:311


                           U1~TiTED STATES DISTRICT COURT
                                                        IA
                          CENTRAL DISTRICT OF CALIFORN


                                CRIMINAL MINUTES -GENERAL
 ,.                                                                       ~ T~~te
Case No.
Title      ~ United States v.

                                                                            by clear and
      B.           Defendant has not carried his/her burden of establishing
                                                         safety of any other person or the
convincing e id ce that Defendant will not endanger the
                                                            is based on:
community if released [18 U.S.C. § 3142(b-c)j. This finding
             ❑     Nature of previous criminal convictions
                ❑      Allegations in petition
                ❑      Substance abuse
                D      Already in custody on state or federal offense



                                                   * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




                                         ^^••~•~~.■ se~win~rcc.~FNFAAi.                      P8gC20f2
